NEHRING, Justice:
11 We heard this appeal in conjunction with three other cases that share the same facts and issues that are relevant to this case. We discuss the facts and issues relevant to the four cases in Carbaugh v. Asbestos Corp. Ltd., 2007 UT 65, 167 P.3d 1063, which we also release today. In that opinion, we held *1070that the plaintiffs' medical expert, Dr. Schon-feld, did not violate the Utah Medical Practice Act, Utah Code Ann. §§ 58-67-101 to - 803 (2002 & Supp.2005), when he, as a physician not licensed to practice medicine in Utah, conducted physical examinations of the plaintiffs in Utah as part of his preparations to testify at trial. Accordingly, we held that the district court erred in finding that Dr. Schonfeld, as a physician unlicensed to practice medicine in Utah, was unreliable as an expert witness and unavailable to testify at trial on behalf of the plaintiffs. We therefore reverse the district court's grant of summary judgment and remand for further proceedings pursuant to the principles announced in Carbaugh.
2 Chief Justice DURHAM, Associate Chief Justice WILKINS, Justice DURRANT, and Justice PARRISH concur in Justice NEHRING's opinion.